 Case: 1:66-cv-01459 Document #: 833-4 Filed: 09/27/19 Page 1 of 2 PageID #:11322



                          AFFTDAVTT oF clAyror.r            ,NRUH        EXh., b i t 3
                 REGARDING HIS OBSERVATIONS OF SEPTEMBER 18,2019

I, the undersigned Affianf haoing reached the age of majority and being of sormd mind, do
hereby represint that I asr a qualified witness to what I saw and hemd on Septernber 18, 2019'
Thereforq berng a credible per$on and one who is prepare{ under the penalty of perjury, to
serve as a verbal witness ts what he has heard and seen,I do hereby affirm and attest*- A) onthe
basis of rny personal knowledge and contemporaneous experience at the time and place of
occrrilence, and B) to the best of my remernbrance-- to the facticity of each and all ofthe
following sta&ements:

1. On September    18,2A19,I, Clayton Unruh, along with my wife, Phyllis Unrutu drove in our
automobile from our home to Maisha Hamilton's home at Vivian Gordon Harsh Aparhnents,
 4227 S. Oakenwatd Avenue, Unit 1108, Chicago, IL 60653. We arrived at Maisha's home at
approximately 11:00 a.m. and rang Maisha's doorbell, whereupon she buzzed us in. Phyllis and I
showed our photo IDs to the security guard aad registered at the security desk just inside the
front door of the building. Then Phyllis and I took the elevator to the l lth floor, walked down
the hall to Apartment 1108, and knocked on the door. lvlaisha unlocked the door from the inside,
opened the door, and we walked into Maisha's aparhnent.

2. Approximately l0 to 20 minutss later, Maisha and Phyllis vralked out of apartment # 1108,
and I stayed inside the aparfinent. I heard Maisha lock the door with her key from the outside of
the door.

3. After about 10 to 20 minutes, Maisha and Phyllis returned to the aparftnent, Unit # 1108.   I
heard Maisha unlock the door with her key &om the outside of tlre door. I was still in the
apartment and still sitting on the couch wlren they retumed.

4. Approximately 10-15 minutes later, at approximately l1:50 am, Maisha, Phyllis, and I
,nratteO out the door to the aparhent into the hall. I watched Maisha put her key into tlre lock on
the outside of the door, turn &e key, and pmh the handle on the door to make sure that the door
was locked. We walked to the elevator and took it down to the first floor, exited the building, and
drove away in orn automobile.

5. At approximately 5:30 p.m., Maisha, Phytlis, and I returned together to Harsh Apts- The three
of us took the elevator together up to Maisha's aparhent, # 1108- When we arrived at Maisha's
door, I saw that her door was unlocked and standing ajar. I heard Maisha say that there was no
signof forced entry.

6.                1108 and sat down on the couch' Maisha and Phyllis said that they were taking
     I entered Unit
the elevator to the first floor to talk to the building manager about Maisha's door being a{ar when
we rehrned to }Iarsh Apts. a few miuutes earlier. Approximately 20 minutes later, I hemd
Maisha unlock the door with her key from the outside of the door and enter her apar&nent. She
asked me to gc downstairs and give a statement to Ms. Heard, the building manager. I left
Maisha in Unit 1108 and heard her lock the door immediately after I walked out" I went
dovrnstairs to Ms. Heard's ofFrce, and heard Ms. Heard tell me that she did not need a sta;tement


                                                 I
 Case: 1:66-cv-01459 Document #: 833-4 Filed: 09/27/19 Page 2 of 2 PageID #:11322




frone nae. .{fterward, I took the elevator back to the        1   Ltr fl.oor to             alrival baok
                                                                                  Unit X 108. tJpon   noy
in Unit t 108, I heard Maistra unlock tlre door from the inside. Ivfaisha said that she was returning
to Ms. t{eard's offfice oa the first floor, and tr saw her walk out the door. Afterward, tr heard
lrtraisha lock the door witte laer key.

7.   Nothing further says affiant.




                                                    Clayton Uffiuh


STATE OF ILLINOIS                          )
                                           ) ss.
Co{_rNTY     oF f}st<-                     )

As a duly-registeredNotary Public and the undersigaed officer, I hereby af,Em that on this
2Ll
-"----.--T
            of             2019,there personally appeared before me a person by name of
                                              who is knownto me as the same person who
                  name of affiant)
is mentioned in this instrument and who has acknowledged to have executed it. In witness
thereof, I hereby set my hand and official seal.

                                                              sigaature      of

                ALEXANDER RODRIGUEZ                           Aq        2U-'?{41
                 NOTARY PUBLIC, STATE OF ILLINOIS            date signed
                                     JUN.07, 202s




                                                         2
